ACCEPTED
                                                                                          01-14-00361-CR
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                    12/14/2015 9:49:54 AM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK

                  IN THE COURT OF APPEALS OF TEXAS
                       FIRST JUDICIAL DISTRICT
                                                                       FILED IN
BLAKE ANTHONY MONAKINO                    §                     1st COURT OF APPEALS
                                                                    HOUSTON, TEXAS
                                          §                     12/14/2015 9:49:54 AM
VS.                                       §         CASE NO.    01-14-00361-CR
                                                                CHRISTOPHER A. PRINE
                                          §                              Clerk
THE STATE OF TEXAS                        §

               MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF THIS COURT:

      Appellant asks the Court to extend time to file his brief from December 9, 2015,

for 30 days for the following reasons:

1.    The Court granted appellant’s motion to abate for a complete record on April

16, 2015. On October 9, 2015 the appeal was reinstated with a due date of November

9, 2015.

2.    When the case was reinstated, counsel was working on Carter v. State, 01-14-

01006-CR, which was filed on November 6, 2015. In addition, counsel is working on

meeting deadlines on five cases due between this date and December 1, 2015.

4.    Counsel has submitted two briefs since the previous extension request and has

four imminent deadlines as of this writing: Cameron v. State, 14-15-00447-CR, due

December 14, 2015, Bonds v. State, 14-15-00688-CR, due December 15, 2015; Humphrey

v. State, 14-150026-CR (felony murder, with hearing on a motion for new trial), due

December 18, 2015; and Sanchez v. State, 01-15-00609-CR, due December 23, 2015; as
well as the instant case and despite due diligence has been unable to fully review the

new information obtained during the abatement.

5.    As this Court is probably aware, this office has been short of three appellate

lawyers for several months. Two new lawyers have now begun work, one as of

November 30 and the other as of December 7, 2015; they are helping with the divisions

backlog but it will take a month or so before everyone has caught up. This writer will

be using the upcoming holidays to expedite this process and asks the Court for its

patience.

      In view of the forgoing, we request an extension of 30 days from December 9,

2015 to January 9, 2016.

                                 Respectfully submitted,

                                 ALEXANDER BUNIN
                                 Chief, Harris County Public Defender’s Office

                                 /s/ Melissa Martin
                                 _________________________________
                                 MELISSA MARTIN
                                 Assistant Public Defender
                                 TX. Bar No. 24002532
                                 1201 Franklin St., 13th Fl.
                                 Houston, TX 77002
                                 email: melissa.martin@pdo.hctx.net
                                 713/274-6709 Fax 713/437-4319
                          CERTIFICATE OF SERVICE


      I certify that a copy of the foregoing motion was electronically served on the
Harris County District Attorney’s office on December 14, 2015.

                                 /s/ Melissa Martin
                                 __________________________
                                 Melissa Martin